The State of




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 6, 2014

                          No. 04-14-00389-CR and 04-14-00390-CR

                                   Paul Anthony GARCIA,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                 From the 216th Judicial District Court, Kendall County, Texas
                                Trial Court No. 5397 and 5398
                        Honorable N. Keith Williams, Judge Presiding


                                        ORDER

        Appellant has submitted written proof to this court that the reporter’s record has been
designated and requested. Accordingly, the reporter’s record is due within thirty (30) days from
the date of this order. The record is to be prepared at no cost to appellant who the record shows
is indigent.


                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court